Citation Nr: 1645697	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-30 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.  

2.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

The Veteran's December 2009 notice of disagreement (NOD) concerning the issues on appeal also expressed disagreement with the RO's April 2009 denial of his claims for heart attack, left knee, and bilateral hips.  Service connection for for ischemic heart disease was granted in March 2012.  While he subsequently filed an NOD regarding the initial 10 percent rating assigned (which specifically sought a 60 percent rating), this appeal was resolved by a subsequent RO decision which granted the 60 percent rating.    

With respect to the left knee and bilateral hips, these issues were included in the March 2012 statement of the case (SOC); however, in the April 2012 substantive appeal, the Veteran specifically indicated that he was only appealing the issues of stroke and hypertension.  Therefore, although the left knee and hips were included in the VA Form 8 certification of appeal, the Veteran has not in fact submitted a substantive appeal for these issues.  Accordingly, the Board does not have jurisdiction over the left knee and hips claims.  

Next, the Veteran was previously represented by a private attorney; however, in October 2016, the attorney requested to withdraw his representation.  See 38 C.F.R. §§ 14.631, 20.608 (2015).  This request was granted by VA, and the attorney and the Veteran were properly notified in November 2016.  The Veteran has not appointed another representative, and neither VA nor the Board recognizes any representation of the Veteran at this time.  


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the Veteran's appeal and prior to withdrawal of his representation, the Veteran submitted a statement which conveyed his desire to withdraw his claims of entitlement to service connection for stroke and hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to service connection for residuals of a stroke have been met.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.200-20.205 (2015).  

2.  The criteria for withdrawal of a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.200-20.205 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  

A substantive appeal to the Board is initiated by a notice of disagreement and completed by submission of a VA Form 9 substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  

The record contains an October 2016 statement by the Veteran's then-attorney which documents that the Veteran wished to withdraw his claims of entitlement to service connection for stroke and hypertension.  In light of his request, there remain no allegations of errors of fact or law for appellate consideration with respect to such claims.  Accordingly, the Board has no further jurisdiction in these matters, and the claims are dismissed.  




	(CONTINUED ON NEXT PAGE)


ORDER

The appeals are dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


